Title: To James Madison from John Walker, 29 April 1789
From: Walker, John
To: Madison, James


April 29th. 1789.
I am anxious, My dear Sir, to renew our long interrupted correspondence, but the terms will be so unequal, that I am almost ashamed to propose it. My private & retired situation will furnish but few incidents of Information or amusement. I will however, from time to time communicate what ever I may be able to collect worthy of your notice. As I am near the centre of your district, & possibly you may sometimes want information respecting such matters as may be within my reach; I beseech you in all such cases to make use of me without reserve. I have at this time no news, nor any thing interesting to tell you of. We have had a cold backward spring, which promises no great crop this season, & that now on hand is selling at a very low rate: but I am not without hopes, that an energetic good Government, supported by virtue, Industry & œconomy may shortly produce a wonderfu⟨l⟩ ⟨tran⟩sformation in the times.
This is written at Shirley, so that I am unable to give you any acco[u]nt of your Virginia neighbours or my own.
Our illustrious President is, no doubt, by this time with you. I wish to pay him my tribute of respect & gratitude; but dare not intrude upon his precious time with a letter, should it fall in your way, I beg you to present them to him.
Whenever you may find time & inclination to drop me a few lines, I wish them to be sent to the Post office in Richmond.
I sincerely wish you long life, health & happiness & am with great esteem My dear Sir Your Friend & humble Servant
Jn. Walker
